DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 7 has been amended to include the following new limitations: “wherein said elongated PRV chamber (36) extends to a blind bottom end (36B); and wherein said seat (56) is defined in said plug member such that said seat is formed on an inner end face (50) of said plug member which faces toward said blind bottom end and such that said PRV is located between said seat and said blind bottom end.”
In the previous office action dated 09/10/2021, the teachings of Kono (JP 2015218678) were relied on to anticipate all the limitations of claim 7. However, Kono’s pressure relief valve (PRV 110) has a seat (110f, see Figure 5) is formed in an end face of the plug member (111, 110b) that does not face the blind bottom end of Kono’s PRV chamber. Modifying this PRV to have the plug member’s inner end face carrying the seat to face the blind bottom end would require substantial hindsight reconstruction and would not provide any significant benefits. Such a modification could also hinder the intended operation of Kono’s PRV.  
Hence, these new limitations in combination with the other limitations of claim 7, particularly the limitation, that states that the elongated PRV chamber extends parallel and offset to the pumping bore, is considered novel and unique. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 7 and its dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746